23¥-/6
                                                                   Miscellaneous/Other Criminal
CCA #       13-15-00169-CR                            OFFENSE:     including Misdemeanor or Felony

STYLE:      The State of"rexasv.   Michael Maurer     COUNTY:      Nueces


TRIAL COURT:              County Court at Law No                                              MOTION
                          1                               FOR REHEARING IS:
TRIAL COURT #:            07-CR-3240-1                    DATE: 2/4/16
TRIAL COURT JUDGE:        Hon. Robert J. Vargas           JUDGE: Garza

DISPOSITION: Affirm

DATE:

JUSTICE:                                 PC       S

PUBLISH:                               DNP:
                                                                                                >




CLK RECORD:                                               SUPP CLK RECORD

RPT RECORD:                                               SUPP RPT RECORD

STATE BR:                                                 SUPP BR

APP BR:                                                   PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS


                                                         CCA#               23V-/&
           OhCire. .S               Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                          JUDGE:

DATE:         OSbi(^fU                                     SIGNED:                      PC:

JUDGE:          i',(Us UstA^'*^-                           PUBLISH:                    DNP:




                    MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                  ON

JUDGE:                                                    JUDGE: